Order entered January 8, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00868-CR

                      JUAN GABRIEL SOSA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 5
                           Dallas County, Texas
                   Trial Court Cause No. F-1612055-L

                                    ORDER

      We DENY appellant’s request to remove the case from the submission

docket. We GRANT appellant’s request to file a supplemental brief addressing two

issues. Appellant is ordered to file the supplemental brief, if any, on or before

JANUARY 23, 2021. The State’s responsive brief, if it deems one is necessary,

shall be filed within TEN DAYS of the filing of appellant’s supplemental brief.


                                             /s/   DAVID J. SCHENCK
                                                   PRESIDING JUSTICE